DETAILED ACTION
This is a response to Application # 16/511,055 filed on July 15, 2019 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. §§ 112(b) and 103.

Information Disclosure Statement
The information disclosure statements filed October 16, 2019 and March 30, 2020 comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits. 

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Specification

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases that can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
Claim 1 recites a method claim including the limitation “in response to receiving a second search query from the client indicating at least one selected search result of the search results, generating, by the meta-search server, a redirection link identifying the service providing server from which the at least one selected search result was retrieved and including the unique identifier corresponding to the at least one selected search result.” (Emphasis added). The broadest reasonable interpretation of this limitation does not require the “generating” to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735 at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Claim Objections
Claim 9 is objected to because of the following informalities: These claims contain “and/or” language. While definite, the preferred verbiage for such language is “at least one of A and B,” See Ex parte Gross (PTAB 2014) (App. S.N. 11/565,411), at Page 4, Footnote 1. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: this claim depends from claim 8, while intervening claim 9 depends from claim 1. A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim that, in turn, refers to another preceding claim.
A claim that depends from a dependent claim should not be separated by any claim that does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, Applicant’s sequence will not be changed.  See MPEP § 608.01(n). This objection will be held in abeyance upon Applicant’s request.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

claims 1 and 10, these claims include the similar limitations “storing the search results associated with corresponding unique identifiers in a search result database” and “the search results retrieved from the plurality of service providing servers being stored associated with corresponding unique identifiers in the search result database.” These limitations are subject to two, mutually exclusive interpretations. First, these limitations may be interpreted to require that the search results are stored in a database and that corresponding unique identifiers are also stored in a database and that they are associated with the search results. Second, these limitations may be interpreted to require that only those search results that have been determined to be associated with corresponding unique identifiers are stored in the database and places no requirement as to whether the corresponding unique identifiers themselves are stored in the database.  
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
For purposes of examination, the examiner shall apply the first interpretation. However, the examiner recommends amending the claim language to clearly recite the intended interpretation. 

Regarding claims 6 and 16, these claims include the limitation “for use by the respective service providing servers to retrieve the at least one stored search result corresponding to the at least one selected search result from the search result database,” or similar. This limitation is subject to two mutually exclusive interpretations. First, this limitation may be interpreted as reciting the intended use of the redirection link. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).1 This interpretation is created by the use of the term “use.” The second interpretation is that the “retriev[al]” is a required step.
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
For purposes of examination, the examiner shall apply the first interpretation. Should Applicant intended for the second interpretation to apply, the examiner recommends amending the claim to recite the retrieving step in an affirmative manner. 

Regarding claims 7 and 17, these claims include the limitation “generating the deep link being the redirection link so as to include the encrypted unique identifier.” A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, these claims recite the broad recitation “generating the deep link being the redirection link,” and the claims also recite “include the encrypted unique identifier,” which is the narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is 

Regarding claims 8 and 18, these claims include the term “New Distribution Capability,” which is a trade name. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a particular standard that is subject to change and, accordingly, the identification/description is indefinite.

Regarding claims 2-10 and 12-20, each of these claims depends from at least one of the above claims and, therefore, inherits the rejections associated with those claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5, 9, 11-15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Almeras et al., US Publication 2015/0188979 (hereinafter Almeras) in view of Young, US Patent 7,146,331 (hereinafter Young).

Regarding claim 1, Almeras discloses a method for processing search queries, comprising “receiving, at a meta-search server, a first search query from a client” (Almeras ¶ 21) where the metasearch engine receives the “initial product query.” Additionally, Almeras discloses “retrieving, from a plurality of service providing servers, search results matching the first search query” (Almeras ¶ 21) by returning the “set of product options matching the initial search query.” Further, Almeras discloses “storing the search results associated with corresponding unique identifiers …” (Almeras ¶ 21) by displaying the search results including specific product options (i.e., a corresponding unique identifier), which requires that this data is at least stored in VRAM. Moreover, Almeras discloses “returning, by the meta-search server, the search results to the client” (Almeras ¶ 21) by returning the “set of product options matching the initial search query.” Likewise, Almeras discloses “in response to receiving a second search query from the client indicating at least one selected search result of the search results, generating, by the meta-search server, a redirection link” (Almeras ¶¶ 21-22, 27) by disclosing that the “purchase query” is received from the client that selects one of the returned product options (i.e., indicating at least one selected search result of the selected search results) and passing the inbound URL to the redirection server to generate a destination URL (i.e., a redirection link). Almeras also discloses the “redirection link identifying the service providing server from which the at least one selected search result was retrieved and including the unique identifier corresponding to the at least one selected search result” (Almeras ¶¶ 23-24, 64) by disclosing that “each field” in the inbound URL is converted into a field for the destination URL (¶ 64) and further disclosing that the inbound URL includes an identification of the metasearch engine (i.e., the service providing server) and including data identifying the selected field information (i.e., the unique identifiers). Finally, Almeras discloses “redirecting, by the meta-search server using the redirection link, the client to the service providing server identified in the redirection link to retrieve, from the search result database, the at least one stored search result using the unique identifier included in the redirection link for processing the second search query” (Almeras ¶ 17) by actually performing the redirection.
Almeras does not appear to explicitly disclose “storing the search results associated with corresponding unique identifiers in a search result database.”
However, Young discloses that it is known in the art that search results may be stored in a search result database. (Young col. 12, ll. 7-23). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Young was combined with Almeras, the search results of Almeras, which include the corresponding unique identifiers, would be stored in a search results database, according to Young. Therefore, the combination of Almeras and Young at least teaches and/or suggests the claimed limitation “storing the search results associated with corresponding unique identifiers in a search result database,” rendering it obvious. 
Almeras and Young are analogous art because they are from the “same field of endeavor,” namely that of search engines. 

The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Almeras teaches the “base device” for performing metasearches. Further, Young teaches the “known technique” storing search results in a search results database that is applicable to the base device of Almeras. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 11, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Almeras and Young comprises computer software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a computer program product for performing the method of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of Almeras and Young comprises computer software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 2, the combination of Almeras and Young discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Almeras and Young discloses “at each of the plurality of service providing servers, assigning the search results each with a by disclosing that the databases of Almeras may be located at any component of the system and, when combined, the search result database of Young would become a database of Almeras.

Regarding claims 3 and 13, the combination of Almeras and Young discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Almeras and Young discloses “at the meta-search server, assigning the retrieved search results each with a unique identifier.” (Almeras ¶ 24). Further, the combination of Almeras and Young discloses “wherein the storing in the search result database is performed by the meta-search server” (Almeras ¶ 30 and Young col. 12, ll. 7-23), by disclosing that the databases of Almeras may be located at any component of the system and, when combined, the search result database of Young would become a database of Almeras.

Regarding claims 4 and 14, the combination of Almeras and Young discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Almeras and Young discloses “wherein the unique identifier comprises a first portion indicating the service providing server from which the respective search result was retrieved and a second portion identifying the respective search result in the search result database” (Almeras ¶¶ 23-24, 64) by disclosing that “each field” in the inbound URL is converted into a field for the destination URL (¶ 64) and further disclosing that the inbound URL includes an identification of the metasearch engine (i.e., the service providing server) and including data identifying the selected field information (i.e., the unique identifiers).

Regarding claims 5 and 15, the combination of Almeras and Young discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Almeras and Young discloses “wherein returning the search results to the client includes returning the unique identifiers associated with the search results, and wherein the second search query from the client includes the unique identifier associated with the at least one selected search result” (Almeras ¶ 24) by disclosing that the search results include the fields for which a user selects value and also generate unique name/value pairs.

Regarding claim 9, the combination of Almeras and Young discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Almeras and Young discloses “wherein a format of at least one of the search results is based on Extensible Markup Language (XML) and/or NDC data transmission standard format. (Almeras ¶ 60) where the search result is based on XML.

Regarding claim 12, the combination of Almeras and Young discloses the limitations contained in parent claim 11 for the reasons discussed above. In addition, the combination of Almeras and Young discloses “wherein the search results associated with the corresponding unique identifiers are received from the plurality of service providing servers.” (Almeras ¶ 24). Further, the combination of Almeras and Young discloses “wherein the instructions further cause the meta-search server to storing the search results in the search result database” (Almeras ¶ 30 and Young col. 12, ll. 7-23), by disclosing that the databases of Almeras may be located at any component of the system and, when combined, the search result database of Young would become a database of Almeras.

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Almeras in view of Young, as applied to claims 1 and 11 above, and further in view of Popowitz et al., US Publication 2020/0106850 (hereinafter Popowitz).

Regarding claims 6 and 16, the combination of Almeras and Young discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Almeras and Young discloses “wherein the redirection link is a … link comprising the unique identifier of the at least one selected search result, for use by the respective service providing servers to retrieve the at least one stored search result corresponding to the at least one selected search result from the search result database” (Almeras ¶¶ 23-24, 64) by disclosing that “each field” in the inbound URL is converted into a field for the destination URL (¶ 64) and further disclosing that the inbound URL includes an identification of the metasearch engine (i.e., the service providing server) and including data identifying the selected field information (i.e., the unique identifiers).
The combination of Almeras and Young does not appear to explicitly disclose that the link is a “deep link” and, thus, does not appear to explicitly disclose “wherein the redirection link is a deep link comprising the unique identifier of the at least one selected search result, for use by the respective service providing servers to retrieve the at least one stored search result corresponding to the at least one selected search result from the search result database.”
However, Popowitz discloses that it is well known in the art to use deep links for redirection purposes. (Popowitz ¶ 43). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Popowitz was combined with Almeras and Young, the deep 
Almeras, Young, and Popowitz are analogous art because they are from the “same field of endeavor,” namely that of linking documents. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Almeras, Young, and Popowitz before him or her to modify the redirection system of Almeras and Young to include the deep link of Popowitz.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Almeras and Young teaches the “base device” for redirecting webpages. Further, Popowitz teaches the “known technique” of using a deep link as a redirection link that is applicable to the base device of Almeras and Young. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claims 7 and 17, the combination of Almeras, Young, and Popowitz discloses the limitations contained in parent claims 6 and 16 for the reasons discussed above. In addition, the combination of Almeras, Young, and Popowitz discloses “wherein the redirecting further includes encrypting the unique identifier using an encryption scheme, and generating the deep link being the where the use of an encrypted protocol encrypts every portion, which would include the unique identifier.

Claims 8, 10, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Almeras in view of Young, as applied to claims 1 and 11 above, and further in view of Balaji et al., US Publication 2018/0114148 (hereinafter Balaji).

Regarding claims 8 and 18, the combination of Almeras and Young discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Almeras and Young does not appear to explicitly disclose “wherein one or more of the meta-search server, the service providing server and the search result database operate according to New Distribution Capability (NDC) standard.”
However, Balaji discloses a travel search metasearch system “wherein one or more of the meta-search server, the service providing server and the search result database operate according to New Distribution Capability (NDC) standard.” (Balaji ¶ 41). 
Almeras, Young, and Balaji are analogous art because they are from the “same field of endeavor,” namely that of search systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Almeras, Young, and Balaji before him or her to modify the travel information system of Almeras and Young to include the use of the NDC standard of Balaji.
The motivation for doing so would have been that it is notoriously well known that it is advantageous to comply with industry standards.  

claims 10 and 19, the combination of Almeras, Young, and Balaji discloses the limitations contained in parent claims 8 and 18 for the reasons discussed above. In addition, the combination of Almeras, Young, and Balaji discloses “wherein the first search query is a request for providing offers of a shopping provider and the second search query is a request for placing an offer in a shopping cart or a request for purchasing an offer” (Almeras ¶ 24) where the first search query was a request for travel providers (i.e., offers of a shopping provider) and the second request is for purchasing a travel offer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Nam et al., US Publication 2008/0021889, System and method for performing metasearches. 
Cognet et al., US Publication 2018/0232793, System and method for performing metasearches.
WO 2015/101464, System and method for performing metasearches.
EP 2 889 784, System and method for performing metasearches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009).